
	
		I
		111th CONGRESS
		1st Session
		H. R. 1591
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2009
			Mr. Adler of New
			 Jersey (for himself, Mr.
			 LoBiondo, Mr. Young of
			 Alaska, Mr. Klein of
			 Florida, Mr. Ellison,
			 Mr. Nye, Mr. Mitchell, and Mr. Michaud) introduced the following bill; which
			 was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify that
		  the United States may not recover or collect any charges from a third party for
		  hospital care or medical services provided by the Secretary of Veterans Affairs
		  to a veteran for a service-connected disability.
	
	
		1.Short titleThis Act may be cited as the
			 Fulfilling America’s Promise to Our Veterans
			 Act.
		2.Clarification
			 that the United States may not recover charges from a third party for treatment
			 of veterans’ service-connected disabilitiesSection 1729 of title 38, United States
			 Code, is amended——
			(1)by redesignating
			 subsection (i) as subsection (k); and
			(2)by inserting after
			 subsection (h) the following new subsection (i):
				
					(i)In any case in which a veteran is furnished
				care or services under this chapter for a service-connected disability, the
				United States has no right to recover or collect any charges for such care or
				services from any third
				party.
					.
			
